                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 MICHAEL DEVONE HILL,                               )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )   NO. 3:20-cv-00620
                                                    )
 ALEXCIS SOTELO,                                    )   JUDGE RICHARDSON
                                                    )
         Defendant.                                 )


                          MEMORANDUM OPINION AND ORDER

       Before the Court is a pro se Complaint for alleged violation of civil rights (Doc. No. 1)

filed pursuant to 42 U.S.C. § 1983 by Plaintiff Michael Devone Hill, a pretrial detainee in the

custody of the Davidson County Sheriff’s Office (DCSO) in Nashville, Tennessee. With his

Complaint, Plaintiff also filed an application to proceed in forma pauperis (IFP) (Doc. No. 2),

without prepaying fees or costs.

       The case is now before the Court for ruling on the IFP application, and for an initial review

of the Complaint pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(e)(2)

and 1915A, and 42 U.S.C. § 1997e.

                              APPLICATION TO PROCEED IFP

       Under the PLRA, 28 U.S.C. § 1915(a), a prisoner bringing a civil action may apply for

permission to file suit without prepaying the filing fee required by 28 U.S.C. § 1914(a). Because

it is apparent from Plaintiff’s IFP application that he lacks the funds to pay the entire filing fee in

advance, that application (Doc. No. 2) is GRANTED.




      Case 3:20-cv-00620 Document 6 Filed 01/27/21 Page 1 of 6 PageID #: 27
       Pursuant to 28 U.S.C. §§ 1915(b) and 1914(a), Plaintiff is nonetheless assessed the $350.00

civil filing fee. The warden of the facility in which Plaintiff is currently housed, as custodian of

Plaintiff’s trust account, is DIRECTED to submit to the Clerk of Court, as an initial payment, the

greater of: (a) 20% of the average monthly deposits to Plaintiff’s credit at the jail; or (b) 20% of

the average monthly balance to Plaintiff’s credit for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(b)(1). Thereafter, the custodian shall submit 20% of

Plaintiff’s preceding monthly income (or income credited to Plaintiff for the preceding month),

but only when the balance in his account exceeds $10.00. Id. § 1915(b)(2). Payments shall

continue until the $350.00 filing fee has been paid in full to the Clerk of Court. Id. § 1915(b)(3).

       The Clerk of Court MUST send a copy of this Order to the warden of the facility where

Plaintiff is currently housed to ensure compliance with that portion of 28 U.S.C. § 1915 pertaining

to the payment of the filing fee. If Plaintiff is transferred from his present place of confinement,

the custodian must ensure that a copy of this Order follows Plaintiff to his new place of

confinement, for continued compliance with the Order. All payments made pursuant to this Order

must be submitted to the Clerk of Court for the United States District Court for the Middle District

of Tennessee, 801 Broadway, Nashville, TN 37203.

                          INITIAL REVIEW OF THE COMPLAINT

I. PLRA SCREENING STANDARD

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss any IFP complaint that is

facially frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. Similarly, Section 1915A

provides that the Court shall conduct an initial review of any prisoner complaint against a

governmental entity, officer, or employee, and shall dismiss the complaint or any portion thereof




     Case 3:20-cv-00620 Document 6 Filed 01/27/21 Page 2 of 6 PageID #: 28
if the defects listed in Section 1915(e)(2)(B) are identified. Under both statutes, this initial review

of whether the complaint states a claim upon which relief may be granted asks whether it contains

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face,”

such that it would survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Hill

v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Applying this standard, the Court must view the complaint in the light most

favorable to Plaintiff and, again, must take all well-pleaded factual allegations as true. Tackett v.

M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

F.3d 461, 466 (6th Cir. 2009) (citations omitted)). Furthermore, pro se pleadings must be liberally

construed and “held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However,

pro se litigants are not exempt from the requirements of the Federal Rules of Civil Procedure,

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989), nor can the Court “create a claim which [a

plaintiff] has not spelled out in his pleading.” Brown v. Matauszak, 415 F. App’x 608, 613 (6th

Cir. 2011) (quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975)).

II. SECTION 1983 STANDARD

        Plaintiff seeks to vindicate alleged violations of his rights under 42 U.S.C. § 1983. Section

1983 creates a cause of action against any person who, acting under color of state law, deprives an

individual of any right, privilege or immunity secured by the Constitution or federal laws.

Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir. 2012). Thus, to state a Section 1983




      Case 3:20-cv-00620 Document 6 Filed 01/27/21 Page 3 of 6 PageID #: 29
claim, Plaintiff must allege two elements: (1) a deprivation of rights secured by the Constitution

or laws of the United States, and (2) that the deprivation was caused by a person acting under color

of state law. Carl v. Muskegon Cnty., 763 F.3d 592, 595 (6th Cir. 2014).

III. ANALYSIS

       Plaintiff alleges that, on May 30, 2020, Officer Sotelo falsely accused him of sexual

harassment. (Doc. No. 1-1 at 1.) He alleges that the inmate showers are directly in front of the

officers’ station and that the shower curtains are too small to fully conceal showering inmates, so

an officer staring into the shower area from the officers’ station will unavoidably see inmates

washing themselves, as Sotelo did on that day. (Id.) Plaintiff alleges that Sotelo “always comes to

work like she’s going to a singles bar, uniform so tight she can barely walk,” and that she

“constantly causes situations for the inmates” which, when she reports them to her superiors, result

in the inmates being charged with misconduct or the entire unit being punished. (Id.) He claims

that the sexual harassment charge leveled by Sotelo on May 30 was dismissed by a General

Sessions judge on June 5, 2020, but that during the intervening days he was “highly stressed out

and in fear for [his] safety because a sex charge in jail is a very dangerous charge to have [in that]

inmates tend to just hear sex charge and automatically assume a child or rape” was involved. (Id.)

       Plaintiff claims that Sotelo is guilty of intentional infliction of emotional distress and abuse

of institutional power. (Doc. No. 1 at 3.) He claims that he has been “mentally damaged” “by being

falsely charged [with] lewd behavior” and forced to live in fear of the consequences of that charge

and the potential for retaliation by jail staff. (Id. at 4.) Citing injuries of emotional distress and

fear, Plaintiff seeks an award of $50,000 in punitive damages and asks that Sotelo “be removed

from the male population.” (Id. at 5.)




     Case 3:20-cv-00620 Document 6 Filed 01/27/21 Page 4 of 6 PageID #: 30
        However, Plaintiff’s claims are not viable under Section 1983 or the PLRA. First, Plaintiff

does not specify any constitutional or other federal right that Sotelo violated in falsely charging

him with sexual harassment, as required to maintain his Section 1983 claim. Carl, 763 F.3d at 595.

It is not entirely clear whether the charge Sotelo allegedly filed was an internal disciplinary charge,

or a maliciously pressed, criminal charge of harassment. If it is the latter (as suggested by the

allegation that a state judge dismissed the harassment charge), the Complaint’s allegations would

have to support the elements of a constitutional malicious-prosecution claim, including, e.g., that

proceedings on the harassment charge “caused the plaintiff to suffer a deprivation of liberty.”

Lester v. Roberts, No. 20-5011, --- F.3d ---, 2021 WL 192725, at *4 (6th Cir. Jan. 20, 2021) (citing

Jones v. Clark Cnty., 959 F.3d 748, 756 (6th Cir. 2020)) (internal quotation marks omitted). But

Plaintiff, already deprived of his liberty while awaiting trial on unrelated charges, does not allege

any further deprivation of liberty as a result of the dismissed harassment charge. And if the charge

Sotelo allegedly filed was a prison disciplinary charge, “Plaintiff has no right protecting him from

being charged with a disciplinary offense.” Brown v. Carpenter, 889 F. Supp. 1028, 1032 (W.D.

Tenn. 1995) (citing, e.g., Wolfel v. Morris, 972 F.2d 712, 716 (6th Cir.1992) (filing of report did

not violate inmate’s due process rights because he was acquitted of the charge)). Thus, Plaintiff

cannot maintain this action under Section 1983.

        Even if the complaint stated a viable claim under Section 1983, the PLRA bars any “Federal

civil action . . . brought by a prisoner confined in a jail, prison, or other correctional facility, for

mental or emotional injury suffered while in custody without a prior showing of physical injury or

the commission of a sexual act [involving physical contact].” 42 U.S.C. § 1997e(e). The only

injury alleged in the Complaint is the mental or emotional injury Plaintiff suffered due to his fear

of the potential consequences of being charged with sexual harassment. (Doc. No. 1 at 4–5.)




      Case 3:20-cv-00620 Document 6 Filed 01/27/21 Page 5 of 6 PageID #: 31
Because no prior physical injury is alleged in the Complaint, Section 1997e(e) bars this action

seeking to recover for mental or emotional injuries.

                                         CONCLUSION

       For the reasons set forth above, the Court finds that the complaint fails to state a claim upon

which relief may be granted. This case is therefore DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii), and Plaintiff’s pending motion for the appointment of counsel (Doc. No. 3) is

DENIED as moot.

       The dismissal is without prejudice to Plaintiff’s ability to pursue relief in state court for

any state law claims asserted herein.

       This is the final order in this action. The Clerk SHALL enter judgment. Fed. R. Civ. P.

58(b)(1).

       IT IS SO ORDERED.




                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00620 Document 6 Filed 01/27/21 Page 6 of 6 PageID #: 32
